Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 9/7/2022 include amendments to the claims. Claims 1, 3, 5-6, 9-12, 14 and 18 are pending. Claims 1 and 10 have been amended. Claims 2, 4, 7-8, 13, 15-17 have been cancelled. 
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. However, a new grounds of rejection is made in view of Whitchurch (US20090250370).
Regarding applicant’s arguments that Guzman does not provide teachings of protuberances extending downwards because the protrusions 18, 20 extend upward: Guzmann et al. teaches that the bottom of the inner structure may be configured to hold a solid detergent tablet 14 and that protrusions such as 18, 20 may be used to partition a compartment into a plurality of compartments so as to allow for the disposition of a greater number of detergent compositions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that protrusions may project downward from the inner structure so as to partition the bottom compartment into a plurality of compartments and allow for the disposition of a greater number of detergent compositions (see figures 1-2, 4-5, pages 32-35). Guzmann et al. teaches that protrusions such as 18 and 20 may be used to separate a chamber into different compartments, which would allow for different substances to be inserted in each separate compartment. Guzmann et al. also teaches that the bottom of the inner structure may be configured to hold a sold detergent tablet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that protrusions may be included at the bottom of the inner structure so as to separate the chamber into different compartments and thereby allow for different substances to be inserted into each compartment. 
Regarding applicant’s arguments that the combination of Guzmann et al. and Maas et al. does not teach downward protuberances: Maas et al. teaches a system for fluid dispensing (see abstract) and that hollow protuberances (see e.g. 10, 13, 17) may be used in order to dispense fluid from fluid storage sections and may also project downward from the inner structure 3 (see paragraphs [0036] -[0037], [0043]-[0044] and figures 2-7, 13-15). Since both Guzmann et al. and Maas et al. teach fluid dispensing systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that hollow protuberances projecting downward from the inner tray maybe included in the system by Guzmann et al. so as to provide a fluid dispensing function, as shown to be known and conventional by Maas et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 9-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guzmann et al. (GB2375542A) in view of Whitchurch (US20090250370).
Regarding claims 1, 3, 6, 9-11, 18, Guzmann et al. teaches a package capable of holding a single unit dose detergent (see abstract) comprising a biodegradable outer shell (see cover film) and inner tray (see tray comprising all receptacles 2, reads on inner structure of claim 1) (reads on claim 3), wherein the inner tray comprises divided sections 2 which comprise a bottom (see figures 1-2, 4-5, pages 32-35). Guzmann et al. does not teach protuberances projecting downward from the bottom of the divided sections. However, pages 32-35 of Guzmann et al. teach that bottom of the inner structure may be configured to hold a solid detergent tablet 14 and that protrusions such as 18, 20 may be used to partition a compartment into a plurality of compartments so as to allow for the disposition of a greater number of detergent compositions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that protrusions may project downward from the bottom of the divided sections so as to partition the bottom compartments into a plurality of compartments (for each of the divided sections, reads on claim 6) and allow for the disposition of a greater number of detergent compositions. Guzmann et al. does not teach a gap between the inner structure and the outer shell adjacent to the bottom of the one or more protuberances. Whitchurch teaches a biodegradable packaging (see abstract) comprising a removable lid 16 and bottom container 2 (reads on claim 11) that may be used with detergents and can provide protection for items disposed therein (see paragraphs [0017], [0022], [0057] and figure 1). Since both Guzmann et al. teaches biodegradable detergent packaging and Whitchurch teaches a biodegradable packaging container for use with detergents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a container with lid may be included as the outer shell in the system by Guzmann et al. so as to provide protection to the detergent packaging, as shown to be known and conventional by Whitchurch. It is readily apparent that, in the modified system, a gap may exist adjacent to the bottom of the one or more protuberances and the outer shell (since the one or more protuberances of the modified system are disposed as partitions in the bottom compartment, whereby a space would exist in the recessed compartment) and the bottom ends of the protuberances may contact the base of the outer shell (reads on claims 9 and 18).
Regarding claim 12, Guzmann et al. teaches the limitations of claim 10. Guzmann et al. also teaches in page 32 that the package inner tray may be integral to the package outer shell thereby providing a sealed connection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the outer shell may be integrally formed with the package inner tray in the modified system, so as to allow for a sealed connection.

Claims 1, 3, 5-6, 9-12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guzmann et al. (GB2375542A) in view of Whitchurch (US20090250370) and Maas et al. (US20110024450).
Regarding claims 1, 3, 5-6, 9-11, 14, 18, Guzmann et al. teaches a package capable of holding a single unit dose detergent (see abstract) comprising a biodegradable outer shell (see cover film) and inner tray (see tray comprising all receptacles 2, reads on inner structure of claim 1) (reads on claim 3), wherein the inner tray comprises divided sections 2 which comprise a bottom (see figures 1-2, 4-5, pages 32-35). Guzmann et al. does not teach protuberances projecting downward from the bottom of the divided sections. Maas et al. teaches a system for fluid dispensing (see abstract) and that hollow protuberances (see e.g. 10, 13, 17) may be used in order to dispense fluid from fluid storage sections and may also project downward from the inner structure 3 (reads on claims 5 and 14) (see paragraphs [0036]-[0037], [0043]-[0044] and figures 2-7, 13-15). Since both Guzmann et al. and Maas et al. teach fluid dispensing systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that hollow protuberances (reads on claims 5 and 14) projecting downward from the bottom portions of each of the divided sections (reads on claim 6) may be included in the system by Guzmann et al. so as to provide a fluid dispensing function, as shown to be known and conventional by Maas et al. Guzmann et al. does not teach a gap between the inner structure and the outer shell adjacent to the bottom of the one or more protuberances. Whitchurch teaches a biodegradable packaging (see abstract) comprising a removable lid 16 and bottom container 2 (reads on claim 11) that may be used with detergents and can provide protection for items disposed therein (see paragraphs [0017], [0022], [0057] and figure 1). Since both Guzmann et al. teaches biodegradable detergent packaging and Whitchurch teaches a biodegradable packaging container for use with detergents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a container with lid may be included as the outer shell in the system by Guzmann et al. so as to provide protection to the detergent packaging, as shown to be known and conventional by Whitchurch. It is readily apparent that, in the modified system, a gap may exist adjacent to the bottom of the one or more protuberances and the outer shell (since the one or more protuberances of the modified system would be disposed to project from bottom portions of each of the divided sections) and the bottom ends of the protuberances may contact the base of the outer shell (reads on claims 9 and 18).
Regarding claim 12, Guzmann et al., Whitchurch and Maas et al. together teach the limitations of claim 10. Guzmann et al. also teaches in page 32 that the package inner tray may be integral to the package outer shell thereby providing a sealed connection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the outer shell may be integrally formed with the package inner tray in the modified system, so as to allow for a sealed connection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711